

117 S1315 IS: Lymphedema Treatment Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1315IN THE SENATE OF THE UNITED STATESApril 22, 2021Ms. Cantwell (for herself, Mr. Grassley, Mr. Merkley, Mr. Young, Ms. Baldwin, Mr. Blunt, Ms. Duckworth, Mr. Wicker, Ms. Sinema, Mr. Rubio, Ms. Klobuchar, Ms. Ernst, Ms. Smith, Mrs. Hyde-Smith, Mr. Reed, Mr. Tillis, Mr. Brown, Mr. Sullivan, Mr. Markey, Mr. Daines, Mr. Casey, Mr. Scott of South Carolina, Mrs. Shaheen, Mrs. Capito, Ms. Stabenow, Ms. Murkowski, Mr. Cardin, Mr. Boozman, Mr. Blumenthal, Mr. Rounds, Mr. Schatz, Mr. Inhofe, Mr. Van Hollen, Mr. Hoeven, Mr. Coons, Mr. Scott of Florida, Mr. Menendez, Mr. Lankford, Mr. Bennet, Mrs. Fischer, Ms. Cortez Masto, Mr. Graham, Mrs. Murray, Mr. Carper, Ms. Warren, Mr. Booker, Mr. King, Mr. Durbin, Mr. Whitehouse, Mr. Tester, Mr. Warner, Ms. Rosen, Mr. Padilla, and Mr. Kelly) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for coverage of certain lymphedema compression treatment items under the Medicare program.1.Short titleThis Act may be cited as the Lymphedema Treatment Act.2.Medicare coverage of certain lymphedema compression treatment items(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—(1)in subsection (s)(2)—(A)in subparagraph (GG), by striking and after the semicolon at the end;(B)in subparagraph (HH), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(II)lymphedema compression treatment items (as defined in subsection (lll));; and(2)by adding at the end the following new subsection:(lll)Lymphedema compression treatment itemsThe term lymphedema compression treatment items means—(1)standard and custom fitted gradient compression garments that are—(A)furnished on or after January 1, 2023, to an individual with a diagnosis of lymphedema for the treatment of such condition;(B)primarily and customarily used in the medical treatment of lymphedema, as determined by the Secretary; and(C)prescribed by a physician (or a physician assistant, nurse practitioner, or a clinical nurse specialist (as those terms are defined in section 1861(aa)(5)) to the extent authorized under State law); and(2)other devices determined by the Secretary to be effective in the prevention or treatment of lymphedema..(b)Effective dateThe amendments made by subsection (a) shall apply to lymphedema compression treatment items furnished on or after January 1, 2023.